Mr. Justice Baume delivered the opinion of the court. This is a suit by appellees against appellant to recover $26.54 alleged to be due appellee Ayers and D. E. Arthington for labor in cutting 26,543 feet of logs at $1.00 per 1000 feet. Upon the trials before a justice of the peace and in the County Court appellees recovered judgments for the amount claimed. The evidence introduced on behalf of appellees tends to show that appellant contracted with appellee Ayers for the cutting of logs by Ayers and D. E. Arthington at $1.00 per 1000 feet; that the logs were cut in pursuance of the contract; and that appellant repeatedly promised to pay for the work done. It is conceded by appellant that the logs belonged to Mm and that Ayers and Arthington cut the logs, but it is claimed that the contract to cut the logs was made with Ayers alone, by one Humphrey, an employee of appellant ; that appellant is not liable upon the contract; and that in any event a recovery cannot be had against appellant by Ayers and Arthington jointly. While there is a conflict in the evidence, it so clearly preponderates in favor of appellees that no verdict and judgment other than that entered in this case could be permitted to stand. There is no error in the record and the judgment is affirmed. Affirmed.